Citation Nr: 9936042	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran retired from active duty in November 1973 after 
completing more than 21 years of active military service.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims, hereinafter the Court) 
from a June 3, 1997, decision of the Board of Veterans' 
Appeals (the Board) that denied service connection for 
various disorders including a back disorder.  

The Court in March 1999 vacated the Board decision to the 
extent that it denied service connection for a back disorder 
and remanded the case for another decision, taking into 
consideration matters raised in its order.

The record shows that the veteran has relocated since the 
June 1997 Board decision and now resides within the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  However, the 
previous RO in Portland, Oregon, continues to have control of 
the claims file at this time.  


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends, in essence, that he has a chronic back 
disability that is related to his many years as a parachutist 
during military service.  The veteran's DD Form 214 indicates 
that he was recognized as a master parachutist.    

The veteran's service medical records showed no reference to 
recurrent back pain on the separation examination and the 
spine was normal.  The same is indicated on previous 
examinations in April 1973 and January 1972.  Earlier 
physical examinations in service are also pertinently 
unremarkable.

Degenerative arthritic changes of the lumbar spine were 
reported on X-ray obtained for a VA examination in 1994.  The 
veteran recalled the onset of low back pain in the early 
1950's and other orthopedic problems related to parachuting.  
His current complaints included radiating low back pain.  The 
examiner's assessment included low back pain history since 
military service that had been persistent and very bothersome 
since 1980.  The examiner opined that a portion, 25 percent, 
of the veteran's current back pain could be related to 
muscular symptoms that started in the military.  

The veteran's spouse in 1995 correspondence recalled his back 
problems from parachute jumps in service.  It was his sworn 
testimony in 1996 that he had many parachute jumps in service 
with full pack and began to have backaches.  He recalled 
receiving treatment and light duty for a sprain in the 
1960's.  He indicated that no records were available for 
treatment he received soon after service (Transcript, 8-13).

On a VA examination in 1998 directed to the veteran's right 
ankle there was a reference to some low back pain.  He denied 
any surgery to the back.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board in June 1997 did not discuss whether the claim of 
entitlement to service connection of a back disorder was well 
grounded.  However, from the Board's findings and conclusions 
it could be argued reasonably that the claim was not denied 
on the basis that it was not well grounded.  In any event, 
the Board must apply the current legal standard that requires 
a well grounded claim before there is any duty to assist the 
appellant in the development of facts pertinent to the claim.  
Morton v. West, 12 Vet. App. 477 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does appear to meet the rather low 
threshold for a well grounded claim.  His recollections of 
back pain from the documented parachute jumping are presumed 
true for the limited purpose of well grounding a claim.  
There is also medical opinion that tends to attribute current 
disability to service, and the veteran did not seek to link a 
specific diagnosis to service.  The examiner in light of the 
medical history provided a nexus.  The service medical 
records do not include any reference to recurrent back pain 
but the veteran's spouse has written and testified regarding 
her recollection of treatment after service.  See, for 
example, Savage v. Gober, 10 Vet. App. 488 (1997). 

In summary, the evidence shows a record of low back pain 
complaints and medical nexus evidence linking a current back 
disorder to service with application of 38 C.F.R. § 3.303(d).  
In light of the finding herein that the veteran's claim for 
service connection is well grounded, the Board will address 
the merits of the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran having submitted evidence of a well grounded 
claim of entitlement to service connection for a back 
disorder, the appeal is allowed to this extent.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The representative in September 1999 submitted written 
argument in favor of a remand to the RO for further 
examination.  The representative referred to previous VA 
medical examination in support of the request for remand.  
This had also been mentioned in the joint motion for remand 
submitted to the Court.    

The Board observes that in the joint motion, the parties 
found that the VA examiner in "August 1995" had reviewed 
the claims folder.  However, the examination request form 
indicates the claims folder was deemed not necessary for the 
examination.  Indeed, the examination report does not mention 
the claims folder having been reviewed or being available to 
the examiner.  Thus it appears more likely that the examiner 
did not review the claims folder.  There may also be 
outstanding pertinent treatment records available.    

In view of the foregoing, the Board is inclined to agree that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who treated him for his back disorder at 
any time since service.  After securing 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims folder legible 
copies of all records of such treatment 
from all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
an appropriate specialist to determine 
the nature and probable etiology of any 
current disabilities of the back.  The 
veteran's claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner should arrange for any tests 
or studies deemed necessary.  After the 
review is completed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability of the back is related to the 
veteran's history of parachute jumps 
during service or to any injury in 
service.  The examiner should provide the 
rationale and medical basis for all 
opinions and conclusions expressed.  

3.  Thereafter, the RO should review the 
record to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.   
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any developing 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimate no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

